SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2016 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): (Free translation into English from the original previously issued in Portuguese) Individual and consolidated Interim financial information GOL Linhas Aéreas Inteligentes S.A. March 31, 2016 and report on review of interim financial information GOL Linhas Aéreas Inteligentes S.A. Individual and consolidated Interim financial information March 31, 2016 Contents Performance report 01 Report of the statutory audit committee (CAE) 07 Directors' statement on the interim financial information 08 Directors' statement on Independent auditor’s report on review of the interim financial information 09 Independent auditor’s report on review of the interim financial information 1 0 Capital 12 Individual interim financial information for the period ended March 31, 2016 Statements of financial position 13 Statements of operations 15 Statements of comprehensive loss 16 Statements of cash flows 17 Statements of changes in equity 18 Statements of value added 20 Consolidated interim financial information for the period ended March 31, 2016 Statements of financial position 21 Statements of operations 23 Statements of comprehensive loss 24 Statements of cash flows 25 Statements of changes in equity 27 Statements of value added 29 Notes to the interim financial information 30 Performance report We announce GOL’s result for the first quarter of 2016, reflecting the adoption of measures to enhance the Company’s liquidity position and bring its capital structure in line with Brazil’s macroeconomic environment, which has been negatively impacted by political instability and consequent economic volatility. Since 2015, the Company has been working on several initiatives to overcome the recessionary environment, with the support of all its stakeholders: shareholders, banks, unsecured bondholders and suppliers, among others. In the first three months of the year, we recorded net revenue from operations 8.3% higher than in the same period in 2015, reaching R$2,713.1 million. Our recurring operating income in the first quarter of 2016 was R$224.6 million, representing an operational margin of 8.3%. Non-recurring on the anticipated return of aircraft under finance lease contracts and gains on sale-leaseback transactions was R$212.6 million during the period. Our cash position at March 31, 2016 was R$1,815.1 million, a decrease of 21.1% from year-end 2015, and was equivalent to 18.2% of our last twelve months (LTM) net revenues. Cash available was R$658.4 million (6.6% of LTM net revenue), excluding the amount held by Smiles and restricted cash . Since the first quarter of 2015, we have been working on a number of initiatives to address issues relating to liquidity and capital structure. These include: (1) flexibility in our aircraft delivery schedule for 2016 and 2017, which decreased from 15 deliveries to 1 aircraft delivery - resulting up to R$555 million in cash flow to help fund the exchange offer for our US Dollar-demonimated bonds; (2) the advance ticket sales of up to R$1 billion to Smiles; (3) better supplier terms resulting in R$300 million per year of annual cash savings and; (4) changes in our route network, including the suspension of flights to eight destinations with an expected decrease year-over-year in the number of take-offs between 15% and 18%. Furthermore, we are working on the following additional initiatives: (1) the renegotiation of debentures issued in the domestic capital market with Brazilian banks , with a possible extension of payment terms and waiver of contractual covenants; (2) negotiations with aircraft lessors to reduce our fleet by 20 aircraft, with the support of SkyWorks Capital ; and (3) the improvement of our capital structure with the assistance of PJT Partners, through a private exchange offer to exchange up to US$781.4 million of our unsecured US Dollar-denominated bonds for new secured bonds. We are confident that the completion of the ongoing restructuring plan will ensure that GOL emerges from the current political and economic crisis in the best competitive position. We remain focused, in all aspects, on being the best Brazilian airline. A clear demonstration of this is our continuing leadership in on time performance in the domestic market in the first quarter of 2016, with a 95% rate. In March, we registered a rate of 97.6%. Since January, we have performed significantly better with regard to damaged and misplaced luggage. In March, we achieved the lowest rate of occurrence per 1,000 boarded passengers in the last 36 months: 1.87 - this was the best indicator of our historical series, and represents a decrease of 31% compared to March 2015. The 2016 Summer Olympic Games will be hosted in the city of Rio de Janeiro (taking place between August 5 and 21) as well as the Summer Paralympic Games (taking place between September 7 and 18) - the first time that they have been held in South America. Our route network for the event will include extra flights and timetable changes to meet the demand concentrated in Rio de Janeiro. In addition to these adjustments, since 2013, in advance of the 2014 World Cup, we have invested in evolving technology platforms to improve passenger experience, especially given the larger number of international passengers. For example, our self-service kiosks feature in addition to Portuguese, provide menus and operations in English, Spanish and French. We would like to thank all our employees, investors and stakeholders for their support and commitment during the implementation of GOL’s restructuring plan. I feel confident that the Company will emerge strengthened from this restructuring phase. Paulo Sérgio Kakinoff CEO of GOL Linhas Aéreas Inteligentes S.A. 2 Operating and financial indicators Traffic Data - GOL 1Q16 1Q15 % Var. 4Q15 % Var. RPK GOL – Total 9,497 10,172 -6.6% 9,440 0.6% RPK GOL - Domestic 8,396 8,920 -5.9% 8,415 -0.2% RPK GOL - International 1,102 1,252 -12.0% 1,025 7.5% ASK GOL – Total 12,262 13,033 -5.9% 12,518 -2.0% ASK GOL – Domestic 10,856 11,308 -4.0% 11,071 -1.9% ASK GOL - International 1,406 1,725 -18.5% 1,447 -2.9% GOL Load Factor - Total 77.5% 78.1% -0.6 p.p 75.4% 2.1 p.p GOL Load Factor - Domestic 77.3% 78.9% -1.6 p.p 76.0% 1.3 p.p GOL Load Factor - International 78.4% 72.6% 5.8 p.p 70.8% 7.4 p.p Operational Data 1Q16 1Q15 % Var. 4Q15 % Var. Revenue Passengers - Pax on board ('000) 9,042.8 10,120.9 -10.7% 9,583.5 -5.6% Aircraft Utilization (Block Hours/Day) 10.7 11.7 -8.2% 11.1 -3.2% Departures 74,198 80,814 -8.2% 79,377 -6.5% Average Stage Length (km) 978 951 2.8% 933 4.8% Fuel consumption (mm liters) 373 402 -7.2% 391 -4.6% Full-time employees at period end 15,798 16,825 -6.1% 16,472 -4.1% Average Operating Fleet 131 130 0.5% 132 -0.8% Financial Data 1Q16 1Q15 % Var. 4Q15 % Var. Net YIELD (R$ cents) 21.90 17.3% 24.64 4.2% Net PRASK (R$ cents) 17.09 16.4% 18.58 7.0% Net RASK (R$ cents) 19.22 15.1% 21.19 4.4% CASK (R$ cents) 18.03 2.8% 21.94 -15.6% CASK ex-fuel (R$ cents) 12.00 3.0% 14.99 -17.6% CASK (R$ cents) adjusted 4 18.09 12.0% 21.96 -7.7% CASK ex-fuel (R$ cents) adjusted 4 12.06 16.9% 15.01 -6.1% Average Exchange Rate 1 2.8702 36.0% 3.8441 1.5% End of period Exchange Rate 1 3.2080 10.9% 3.9048 -8.9% WTI (avg. per barrel, US$) 2 48.6 -30.8% 42.2 -20.2% Price per liter Fuel (R$) 3 1.96 3.8% 2.22 -8.7% Gulf Coast Jet Fuel Cost (average per liter, US$) 2 0.43 -39.1% 0.34 -22.7% Bloomberg; 3. Fuel expenses/liters consumed; 4. excluding non-recurring gain on the anticipated return of aircraft under finance lease contracts and sale-leaseback transaction 3 Domestic market – GOL Domestic supply decreased by 4.0% in the quarter, reflecting the start of network adjustments in 2016, with the aim of reducing it between 5% and 8% over the year. Domestic demand fell by 5.9% in 1Q16, leading to a load factor of 77.3%, a decrease of 1.6 p.p. GOL transported 8.5 million passengers in the domestic market in the quarter, representing a decrease of 10.9% when compared to the same period in 2015. The Company maintained its leadership position in the number of transported passengers in Brazil’s domestic aviation market. International market - GOL In the international market, supply was reduced by 18.5% in 1Q16 due to network adjustments over the year. Demand fell by 12.0% in the quarter, registering a load factor of 78.4%, 5.8 p.p. higher. During the first quarter of 2016, GOL transported 541.7 thousand passengers in the international market, 6.5% lower compared to the same period in 2015. Volume of departures and Total seats - GOL The volume of departures in the overall system was reduced by 16.6% and 8.2% in the month of March and the quarter, respectively. The total number of seats available to the market fell 16.5% in the month and 8.2% in 1Q16. PRASK and Yield Net PRASK grew by 16.4% and 7.0% and yield increased by 17.3% and 4.2%, in comparison with 1Q15 and 4Q15, respectively. Operational fleet and fleet plan Fleet plan >2018 Total Fleet (End of Period) 125 125 128 Aircraft Commitments (R$ million)* 607.9 - 1,952.3 50,511.8 53,072.0 Pre-Delivery Payments (R$ million) - 313.3 528.1 5,880.9 6,722.3 *Considers aircraft list price Final 1Q16 1Q15 Var. 4Q15 Var. Boeing 737-NG Family +3 -1 737-800 NG 107 105 +2 107 - 737-700 NG 36 35 +1 37 -1 Opening for rent Type 1Q16 1Q15 Var. 4Q15 Var. Financial Leasing (737-NG) 39 45 -6 46 -7 Operating Leasing 104 95 +9 98 +6 *Non-operational 4 At the end of 1Q16, out of a total of 143 Boeing 737-NG aircraft, GOL was operating 136 aircraft on its routes. Of the 7 remaining aircraft, 2 were in the process of being returned to the lessors and 5 were sent via sub- leased to other airlines. GOL has 104 aircraft under operating leases and 39 under finance leases, 35 of which have a purchase option for when their leasing contracts expire. The average age of the fleet was 7.7 years at the end of 1Q16. In order to maintain thisaverage low , the Company has 122 firm aircraft acquisition orders with Boeing Capex GOL posted a negative net investment of R$207 million in the quarter,in light of the return of R$374 million in PDPs. For more details on changes in property, plant and equipment, see Note 15 of the interim financial statements. 2016 Guidance 2016 Financial Guidance Range 1Q16 Results From To Total supply (ASK) -5% -8% -6% Total seats -15% -18% -8% Total volume of departures -15% -18% -8% Given the impact of the economic scenario, the Company’ guidance may be revised in order to incorporate the evolution of its operating and financial performance and any eventual changes in interest rate, exchange rate, GDP and WTT and Brent oil price trends. 5 Report of the statutory audit committee (CAE) The Statutory Audit Committee of GOL LINHAS AÉREAS INTELIGENTES S.A., in accordance with its bylaws and legal provisions, examined the interim financial information for the quarter ended March 31, 2016. Based on the procedures performed, considering also the independent auditor’s report - Ernst & Young Auditores Independentes S.S., and the information and explanations received during the period, opines that these documents are able to be appreciated by the Board Shareholder’s Meeting. São Paulo, May 11, 2016. Richard F. Lark Member of the Statutory Audit Committee Germán PasqualeQuiroga Vilardo Member of the Statutory Audit Committee Antônio Kandir Member of the Statutory Audit Committee 6 Directors' statement on the interim financial information In accordance with CVM Rule nº480/09, the Directors declare that discussed, reviewed and agreed with the interim financial information for the quarter ended March 31, 2016. São Paulo, May 11, 2016 . Paulo Sérgio Kakinoff Chief Executive Officer Edmar Prado Lopes Neto Vice President and Investor Relations Officer 7 Directors' statement on the interim financial information In accordance with Instrução CVM 480/09, the Directors declare that discussed, reviewed and agreed with the report on review of interim financial information for the quarter ended March 31, 2016. São Paulo, May 11, 2016 . Paulo Sérgio Kakinoff Chief Executive Officer Edmar Prado Lopes Neto Vice President and Investor Relations Officer 8 (A free translation from the original in Portuguese into English) Report on review of interim financial information To The Shareholders, Board of Directors and Officers Gol Linhas Aéreas Inteligentes S.A. São Paulo - SP Introduction We have reviewed the individual and consolidated interim financial information of Gol Linhas Aéreas Inteligentes S.A. (the “Company”), included in the Quarterly Information (ITR) for the three-month period ended March 31, 2016, which comprises the balance sheets as at March 31, 2016 and the related interim statements of operations, comprehensive income (loss), changes in equity and cash flows for the three-month period then ended, and explanatory notes. Management is responsible for the preparation and presentation of these individual interim financial information in accordance with the Technical Pronouncement CPC 21 (R1) – Interim Financial Reporting (“CPC 21”) and the consolidated interim financial information in accordance with CPC 21 and International Financial Reporting Standard IAS 34 – Interim Financial Reporting, issued by the International Accounting Standards Board (IASB) (“IAS 34”), as well as for the presentation of these information in compliance with the rules issued by the Brazilian Securities Commission (“CVM”), applicable to the preparation of Quarterly Information (ITR). Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review in accordance with Brazilian and International Standards on Review Engagements (NBC TR 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity, and ISRE 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Brazilian and International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express and audit opinion. Conclusion on the interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying individual and consolidated interim financial information included in the Quarterly Information referred above are not prepared, in all material respects, in accordance with CPC 21 and IAS 34 applicable to the preparation of Quarterly Information (ITR), and presented in compliance with the rules issued by the CVM. Other matters Statements of value added We have also reviewed the individual and consolidated statements of value added for the three-month period ended March 31, 2016, prepared under the responsibility of the Company’s management, the presentation of which in the interim financial information is required by the rules from CVM, applicable to preparation of Quarterly Information (ITR), and as supplementary information for IFRS, which do not require a statement of value added presentation. These statements have been subject to the same review procedures previously described above and, based on our review, nothing has come to our attention that causes us believe that the statements of value added were not prepared, in all significant respects, in relation to the overall interim individual and consolidated financial information. São Paulo, May 11, 2016. ERNST & YOUNG Auditores Independentes S.S. CRC-2SP015199/O-6 Luiz Carlos Passetti Accountant CRC-1SP144343/O-3 9 Number of shares Current Year 03/31/2016 Paid-in capital 5,035,037,140 Preferred shares 203,383,968 Total Treasury shares 1,495,120 Total 10 Individual Interim financial information / Statements of Financial Position – Assets (In thousands of Brazilian Reais – R$) Line code Line item Current Year 03/31/2016 Prior Year 12/31/2015 1 Total assets 2,842,000 1.01 Current assets 372,000 683,000 1.01.01 Cash and cash equivalents 168,000 387,000 1.01.02 Short-term investments 160,000 195,000 1.01.06 Recoverable taxes 8,000 6,000 1.01.08 Other current assets 36,000 95,000 1.01.08.01 Noncurrent assets held for sale - 59,000 1.01.08.01.01 Restricted cash - 59,000 1.01.08.03 Others 36,000 36,000 1.02 Noncurrent assets 2,159,000 1.02.01 Long-term assets 963,000 1.02.01.06 Taxes 24,000 25,000 1.02.01.06.01 Deferred taxes 8,000 8,000 1.02.01.06.02 Recoverable taxes 16,000 17,000 1.02.01.08 Related-party transactions 883,000 1.02.01.08.04 Other related-party transactions 883,000 1.02.01.09 Other noncurrent assets 59,000 55,000 1.02.01.09.03 Deposits 34,000 31,000 1.02.01.09.04 Restricted cash 25,000 24,000 1.02.02 Investments 282,000 213,000 1.02.03 Property, plant and equipment 691,000 983,000 11 Individual Interim financial information / Statements of Financial Position – Liabilities (In thousands of Brazilian Reais – R$) Line code Line item Current Year 03/31/2016 Prior Year 12/31/2015 2 Total liabilities and stockholder’s equity 2,842,000 2.01 Current liabilities 66,000 136,000 2.01.02 Suppliers 4,000 7,000 2.01.04 Short-term debt 62,000 128,000 2.01.05 Other liabilities - 1,000 2.01.05.02 Others - 1,000 2.01.05.02.04 Other liabilities - 1,000 2.02 Noncurrent liabilities 7,253,000 2.02.01 Long-term debt 3,862,000 4,239,000 2.02.02 Other non-current liabilities 25,000 27,000 2.02.02.01 Liabilities with related-party transactions 25,000 27,000 2.02.04 Provisions 2,987,000 2.02.04.02 Others provisions 2,987,000 2.02.04.02.04 Loss on investment 2,987,000 2.03 Shareholder’s equity (4,547,000) 2.03.01 Issued capital 3,038,000 3,038,000 2.03.01.01 Capital stock 3,080,000 3,080,000 2.03.01.02 Share issuance costs (42,000) 2.03.02 Capital reserves 183,000 179,000 2.03.02.01 Premium on issue of shares 28,000 28,000 2.03.02.02 Special reserve 71,000 71,000 2.03.02.05 Treasury shares (23,000) 2.03.02.07 Treasury shares 106,000 103,000 2.03.05 Accumulated losses (8,275,000) 2.03.06 Equity valuation adjustments 499,000 511,000 2.03.06.01 Equity valuation adjustments (179,000) 2.03.06.02 Gains on change in investment 690,000 690,000 12 Individual Interim financial information / Statements of Operations (In thousands of Brazilian Reais – R$) Current Year Prior Year Line code Line item 01/01/2016 to 03/31/2016 01/01/2015 to 03/31/2015 3.04 Operating expenses/revenues 535,000 (274,000) 3.04.02 General and administrative expenses (3,000) 3.04.04 Other operating income, net 213,000 8,000 3.04.06 Equity results 324,000 (279,000) 3.05 Income (loss) before financial result, net 535,000 (274,000) 3.06 Financial result 168,000 (424,000) 3.06.01 Financial income 263,000 3,000 3.06.01.01 Financial income 23,000 3,000 3.06.01.02 Exchange rate variation, net 240,000 - 3.06.02 Financial expenses (427,000) 3.06.02.01 Financial expenses (56,000) 3.06.02.02 Exchange rate variation, net - (371,000) 3.07 Loss before income taxes 703,000 (698,000) 3.08 Income taxes - (7,000) 3.08.01 Current income taxes - (5,000) 3.08.02 Deferred income taxes - (2,000) 3.09 Result from continuing operations, net 703,000 (705,000) 3.11 Net income (loss) for the period 703,000 (705,000) 3.99 Income (loss) per share – (Reais/share) 3.99.01 Basic loss per share 3.99.01.01 Common (0.06200) 3.99.01.02 Preferred (2.37800) 3.99.02 Diluted loss per share 3.99.02.01 Common (0.06200) 3.99.02.02 Preferred (2.37800) 13 Individual Interim financial information / Statements of Comprehensive Loss (In thousands of Brazilian Reais – R$) Current Year Prior Year Line code Line item 01/01/2016 to 03/31/2016 01/01/2015 to 03/31/2015 4.01 Net income(loss) for the period 703,000 (705,000) 4.02 Other comprehensive income (loss) (39,000) 4.02.01 Cash flow hedges (60,000) 4.02.02 Tax effect 6,000 21,000 4.03 Total comprehensive income(loss) for the period 691,000 (744,000) 14 Individual Interim financial information / Statements of Cash Flows – Indirect Method (In thousands of Brazilian Reais – R$) Current Year Prior Year Line code Line item 01/01/2016 to 03/31/2016 01/01/2015 to 03/31/2015 6.01 Net cash used in operating activities 133,000 117,000 6.01.01 Cash flows from operating activities 745,000 6.01.01.02 Deferred taxes - 2,000 6.01.01.03 Equity results 279,000 6.01.01.04 Share-based payments 1,000 1,000 6.01.01.05 Exchange and monetary variations, net 472,000 6.01.01.06 Interest on debt and financial leases 71,000 52,000 6.01.01.07 Interest paid (61,000) 6.01.01.08 Income tax paid - 6.01.01.10 Write-off property, plant and equipment and intangible assets 59,000 - 6.01.02 Changes assets and liabilities 77,000 6.01.02.02 Financial applications used for trading 26,000 57,000 6.01.02.03 Deposits (3,000) 6.01.02.05 Other assets - 18,000 6.01.02.06 Suppliers - 6.01.02.07 Taxes payable 1,000 2,000 6.01.02.08 Other obligations 3,000 6.01.03 Others 703,000 (705,000) 6.01.03.01 Net income (loss) for the period 703,000 (705,000) 6.02 Net cash used in investing activities (40,000) 6.02.01 Advances for future capital increase - (3,000) 6.02.02 Related-party transactions - 6.02.03 Restricted cash 58,000 (4,000) 6.02.06 Advances for property, plant and equipment acquisition 233,000 (33,000) 6.03 Net cash generated by financing activities - 4,000 6.03.03 Related-party transactions - 4,000 6.04 Exchange and monetary variations, net 4,000 - 6.05 Net increase (decrease) in cash and cash equivalents 81,000 6.05.01 Cash and cash equivalents at beginning of the period 387,000 459,000 6.05.02 Cash and cash equivalents at end of the period 168,000 540,000 15 Individual Interim financial information / Statements of Changes in Equity From 01/01/2016 to 03/31/2016 (In thousands of Brazilian Reais – R$) Line code Line item Capital stock Capital reserves, options granted and treasury shares Accumulated losses Other comprehensive loss Total equity (deficit) 5.01 Opening balance 3,038,000 870,000 5.03 Adjusted balance 3,038,000 870,000 5.04 Stockholder’s capital transactions - 3,000 - - 5.04.08 Stock options exercised - 3,000 - - 5.05 Total comprehensive loss - - 703,000 5.05.01 Net loss for the period - - 703,000 - 5.05.02 Other comprehensive loss - - - 5.05.02.06 Other comprehensive result, net - - - 5.07 Closing balance 3,038,000 873,000 16 Individual Interim financial information / Statements of Changes in Equity From 01/01/2015 to 03/31/2015 (In thousands of Brazilian Reais – R$) Line code Line item Capital stock Capital reserves, options granted and treasury shares Accumulated losses Other comprehensive loss Total equity 5.01 Opening balance 2,582,000 853,000 (3,815,000) (139,000) (519,000) 5.03 Adjusted balance 2,582,000 853,000 (3,815,000) (139,000) (519,000) 5.04 Stockholder’s capital transactions - 5,000 - - 5,000 5.04.08 Share-based payments - 3,000 - - 3,000 5.04.10 Gains on change on investment - 2,000 - - 2,000 5.05 Total comprehensive loss - - (705,000) (39,000) (744,000) 5.05.01 Net loss for the period - - (705,000) - (705,000) 5.05.02 Other comprehensive loss - - - (39,000) (39,000) 5.05.02.06 Other comprehensive result, net - - - (39,000) (39,000) 5.07 Closing balance 2,582,000 858,000 (4,520,000) (178,000) (1,258,000) 17 Individual Interim financial information / Statements of Value Added (In thousands of Brazilian Reais – R$) Current Year Prior Year Line code Line item 01/01/2016 to 03/31/2016 01/01/2015 to 03/31/2015 7.01 Revenue 213,000 8,000 7.01.02 Other revenue 213,000 8,000 7.01.02.02 Other operating income 213,000 8,000 7.02 Acquired from third parties (1,000) 7.02.02 Material, power, third-party services and other (1,000) 7.03 Gross value added 212,000 7,000 7.05 Added value produced 212,000 7,000 7.06 Value added received in transfer 361,000 (277,000) 7.06.01 Equity in subsidiaries 324,000 (279,000) 7.06.02 Financial income 37,000 2,000 7.07 Total wealth for distribution 573,000 (270,000) 7.08 Wealth for distribution 573,000 (270,000) 7.08.01 Employees 1,000 1,000 7.08.01.01 Salaries 1,000 1,000 7.08.02 Taxes - 7,000 7.08.02.01 Federal taxes - 7,000 7.08.03 Third-party capital remuneration 427,000 7.08.03.01 Interest 427,000 7.08.04 Return on own capital 703,000 (705,000) 7.08.04.03 Income(loss) for the period 703,000 (705,000) 18 Consolidated Financial Information / Statements of Financial Position – Assets (In thousands of Brazilian Reais – R$) Line code Line item Current Year 03/31/2016 Prior Year 12/31/2015 1 Total assets 9,544,000 10,369,000 1.01 Current assets 2,338,000 2,462,000 1.01.01 Cash and cash equivalents 967,000 1,072,000 1.01.02 Short-term investments 435,000 551,000 1.01.02.01 Short-term investments at fair value 435,000 551,000 1.01.02.01.03 Restricted cash - 59,000 1.01.02.01.04 Short-term investments 435,000 492,000 1.01.03 Trade receivables 514,000 463,000 1.01.04 Inventories 185,000 199,000 1.01.06 Recoverable taxes 42,000 58,000 1.01.08 Other current assets 195,000 119 ,000 1.01.08.03 Others 195,000 119,000 1.01.08.03.03 Other credits 195,000 117,000 1.01.08.03.04 Derivatives - 2,000 1.02 Noncurrent assets 7,206,000 7,907,000 1.02.01 Long-term assets 1,774,000 1,917,000 1.02.01.06 Taxes 176,000 181,000 1.02.01.06.01 Deferred Taxes 104,000 108,000 1.02.01.06.02 Recoverable taxes 72,000 73,000 1.02.01.09 Other noncurrent assets 1,598,000 1,736,000 1.02.01.09.03 Restricted cash 413,000 676,000 1.02.01.09.04 Deposits 1,161,000 1,020,000 1.02.01.09.05 Other credits 24,000 40,000 1.02.02 Investments 14,000 18,000 1.02.03 Property, plant and equipment 3,702,000 4,257,000 1.02.03.01 Property, plant and equipment in operation 2,058,000 2,175,000 1.02.03.01.01 Other flight equipment 1,525,000 1,420,000 1.02.03.01.02 Advances for property, plant and equipment acquisition 417,000 624,000 1.02.03.01.04 Others 116,000 131,000 1.02.03.02 Property, plant and equipment under leasing 1,644,000 2,082,000 1.02.03.02.01 Property, plant and equipment under finance leases 1,644,000 2,082,000 1.02.04 Intangible 1,716,000 1,715,000 1.02.04.01 Intangible 1,174,000 1,172,000 1.02.04.02 Goodwill 542,000 542,000 19 Consolidated Financial Information / Statements of Financial Position – Liabilities (In thousands of Brazilian Reais – R$) Line code Line item Current Year 03/31/2016 Prior Year 12/31/2015 2 Total liabilities and equity 9,544,000 10,369,000 2.01 Current liabilities 4,875,000 5,544,000 2.01.01 Salaries 218,000 251,000 2.01.01.02 Salaries 218,000 251,000 2.01.02 Suppliers 952,000 902,000 2.01.03 Taxes payable 136,000 119,000 2.01.04 Short-term debt 837,000 1,397,000 2.01.05 Other current liabilities 2,540,000 2,668,000 2.01.05.02 Others 2,540,000 2,668,000 2.01.05.02.04 Taxes and landing fees 293,000 314,000 2.01.05.02.05 Advance ticket sales 878,000 1,207,000 2.01.05.02.06 Mileage program 778,000 770,000 2.01.05.02.07 Advances from customers 218,000 13,000 2.01.05.02.08 Other current liabilities 213,000 223,000 2.01.05.02.09 Derivatives 160,000 141,000 2.01.06 Provisions 192,000 207,000 2.02 Noncurrent liabilities 8,241,000 9,148,000 2.02.01 Long-term debt 7,031,000 7,908,000 2.02.02 Other non-current liabilities 314,000 331 ,000 2.02.02.02 Others 314,000 331 ,000 2.02.02.02.03 Mileage program 221,000 221,000 2.02.02.02.05 Taxes payable 39,000 39,000 2.02.02.02.06 Other non-current liabilities 54,000 71,000 2.02.03 Deferred taxes 239,000 245,000 2.02.03.01 Deferred income tax and social Contribution 239,000 245,000 2.02.04 Provisions 657,000 664,000 2.03 Equity (4,323,000) 2.03.01 Capital stock 2,925,000 2,925,000 2.03.01.01 Capital stock 3,080,000 3,080,000 2.03.01.02 Share issuance costs (155,000) 2.03.02 Capital reserves 183,000 179,000 2.03.02.01 Capital reserves 28,000 28,000 2.03.02.02 Capital reserves 71,000 71,000 2.03.02.05 Treasury shares (23,000) 2.03.02.07 Share-based payments reserve 106,000 103,000 2.03.05 Accumulated losses (8,162,000) 2.03.06 Other comprehensive income 499,000 511,000 2.03.06.01 Equity valuation adjustments (179,000) 2.03.06.02 Gains on change in investment 690,000 690,000 2.03.09 Non-controlling interests 280,000 224,000 20 Consolidated Financial Information / Statements of Operations (In thousands of Brazilian Reais – R$) Current Year Prior Year Line code Line item 01/01/2016 to 03/31/2016 01/01/2015 to 03/31/2015 3.01 Net revenue 2,713,000 2,506,000 3.01.01 Passenger 2,439,000 2,228,000 3.01.02 Cargo and other 274,000 278,000 3.02 Cost of sales and/or services (1,963,000) 3.03 Gross profit 543,000 3.04 Operating expenses (388,000) 3.04.01 Sales expenses (206,000) 3.04.01.01 Marketing expenses (206,000) 3.04.02 General and administrative expenses (189,000) 3.04.04 Other operating income 213,000 8,000 3.04.06 Equity results (1,000) 3.05 Income before financial expense, net and income taxes 437,000 155,000 3.06 Financial income (expense), net 386,000 (867,000) 3.06.01 Financial income 725,000 140,000 3.06.01.01 Financial income 72,000 140,000 3.06.01.02 Exchange rate variation, net 653,000 - 3.06.02 Financial expenses (1,007,000) 3.06.02.01 Exchange rate variation, net - (774,000) 3.06.02.02 Financial expenses (233,000) 3.07 Loss before income taxes 823,000 (712,000) 3.08 Tax expenses 39,000 3.08.01 Current income taxes (85,000) 3.08.02 Deferred income taxes 124,000 3.09 Net loss from continuing operations 757,000 (673,000) 3.11 Net loss attributable to equity 757,000 (673,000) 3.11.01 Net loss attributable to equity holders of the parent 703,000 (705,000) 3.11.02 Net loss attributable to non-controlling interests 54,000 32,000 3.99 Income (loss) per share – (Reais/share) 3.99.01 Basic loss per share 3.99.01.01 Common (0.06200) 3.99.01.02 Preferred (2.37800) 3.99.02 Diluted loss per share 3.99.02.01 Common (0.06200) 3.99.02.02 Preferred (2.37900) 21 Consolidated Interim financial information / Statements of Comprehensive Loss (In thousands of Brazilian Reais – R$) Current Year Prior Year Line code Line item 01/01/2016 to 03/31/2016 01/01/2015 to 03/31/2015 4.01 Net income (loss) for the period 757,000 (673,000) 4.02 Other comprehensive income (loss) (39,000) 4.02.01 Cash flow hedges (60,000) 4.02.02 Tax effect 6,000 21,000 4.03 Total comprehensive income (loss) for the period 745,000 (712,000) 4.03.01 Attributable to equity holders of the parent 691,000 (744,000) 4.03.02 Attributable to non-controlling parent interests 54,000 32,000 22 Consolidated Interim financial information / Statements of Cash Flows – Indirect Method (In thousands of Brazilian Reais – R$) Current Year Prior Year Line code Line item 01/01/2016 to 03/31/2016 01/01/2015 to 03/31/2015 6.01 Net cash flows (used in) from operating activities 520,000 6.01.01 Cash flows from operating activities 1,216,000 6.01.01.01 Depreciation and amortization 115,000 100,000 6.01.01.02 Allowance for doubtful accounts 4,000 6,000 6.01.01.03 Provisions for legal proceedings 10,000 13,000 6.01.01.04 Provision (reversal) for inventory obsolescence - 6.01.01.05 Deferred taxes 3,000 (125,000) 6.01.01.06 Share-based payments 3,000 3,000 6.01.01.07 Exchange and monetary variations, net 1,066,000 6.01.01.08 Interest on loans and financial lease 183,000 141,000 6.01.01.09 Unrealized hedge results, net 7,000 5,000 6.01.01.12 Write-off property, plant and equipment and intangible assets 51,000 4,000 6.01.01.13 Equity results 4,000 1,000 6.01.01.14 Provision for profit sharing 2,000 2,000 6.01.02 Changes assets and liabilities (23,000) 6.01.02.01 Trade receivables (102,000) 6.01.02.02 Short-term investments 251,000 6.01.02.03 Inventories 45,000 (24,000) 6.01.02.04 Deposits (23,000) 6.01.02.05 Insurance and tax recoverable 17,000 - 6.01.02.06 Other assets (liabilities) 16,000 6.01.02.07 Suppliers 54,000 (8,000) 6.01.02.08 Advanced ticket sales (189,000) 6.01.02.09 Derivatives (52,000) 6.01.02.10 Advances from customers 205,000 91,000 6.01.02.11 Salaries, wages and benefits 34,000 6.01.02.12 Taxes and landing fees (15,000) 6.01.02.13 Tax obligations 62,000 65,000 6.01.02.14 Provisions 32,000 6.01.02.15 Other Liabilities 8,000 6.01.02.16 Interest paid (156,000) 6.01.02.17 Income tax paid (23,000) 6.01.02.18 Mileage program 8,000 72,000 6.01.03 Others 757,000 (673,000) 6.01.03.01 Net income (loss) for the period 757,000 (673,000) 6.02 Net cash flows (used in) from investing activities 468,000 (268,000) 6.02.03 Restricted cash 322,000 (68,000) 6.02.04 Property, plant and equipment (157,000) 6.02.05 Intangible assets (9,000) 6.02.08 Advances for property, plant and equipment acquisition, net 207,000 (39,000) 6.02.09 Short-term investments 18,000 5,000 Current Year Prior Year Line code Line item 01/01/2016 to 03/31/2016 01/01/2015 to 03/31/2015 6.03 Net cash flows (used in) from financing activities (68,000) 6.03.01 Loan funding, net of issuance costs - 191,000 6.03.02 Loan payments (172,000) 6.03.04 Capital increase 2,000 5,000 6.03.06 Finance lease payments (92,000) 6.03.08 Dividend 2,000 - 6.04 Foreign exchange and monetary variations, net (127,000) 6.05 Net increase in cash and cash equivalents 57,000 6.05.01 Cash and cash equivalents at beginning of the period 1,072,000 1,899,000 6.05.02 Cash and cash equivalents at end of the period 967,000 1,956,000 23 Consolidated Interim financial information / Statements of Changes in Equity From 01/01/2016 to 03/12/2016 (In thousands of Brazilian Reais – R$) Line code Line item Capital Stock Capital reserves, options granted and treasury shares Accumu-lated losses Other Comprehen- sive loss Equity (deficit) attributable to equity holders of the parent Non-controlling Interests Total equity (deficit) 5.01 Opening balance 2,925,000 870,000 (179,000) 224,000 5.03 Adjusted balance 2,925,000 870,000 (179,000) 224,000 5.04 Stockholder’s capital transactions - 3,000 - - 3,000 2,000 5,000 5.04.06 Dividend distributed - 2,000 2,000 5.04.08 Stock options - 3,000 - - 3,000 - 3,000 5.04.09 Capital increase for exercise of stock option - 2,000 2,000 5.04.10 Gains on change in investment - 5.05 Total comprehensive result - - 703,000 691,000 54,000 745,000 5.05.01 Net income for the period - - 703,000 - 703,000 54,000 757,000 5.05.02 Other comprehensive result - 5.05.02.06 Other comprehensive results, net - 5.07 Closing balance 2,925,000 873,000 (191,000) 280,000 24 Consolidated Interim financial information / Statements of Changes in Equity From 01/01/2015 to 03/31/2015 (In thousands of Brazilian Reais – R$) Line code Line item Capital Stock Capital reserves, options granted and treasury shares Accumulated losses Other Comprehensive loss Consolidated Equity Non-controlling Interests Total consolidated equity 5.01 Opening balance 2,469,000 853,000 (3,701,000) (139,000) (518,000) 185,000 (333,000) 5.03 Adjusted balance 2,469,000 853,000 (3,701,000) (139,000) (518,000) 185,000 (333,000) 5.04 Stockholder’s capital transactions - 5,000 - - 5,000 3,000 8,000 5.04.08 Share-based payments - 3,000 - - 3,000 - 3,000 5.04.09 Stock options exercised - 5,000 5,000 5.04.10 Gains on change on investment - 2,000 - - 2,000 (2,000) - 5.05 Total comprehensive (loss) income - - (705,000) (40,000) (745,000) 32,000 (713,000) 5.05.01 Net loss for the period - - (705,000) - (705,000) 32,000 (673,000) 5.05.02 Other comprehensive income (loss) - - - (40,000) (40,000) - (40,000) 5.05.02.06 Other comprehensive results, net - - - (40,000) (40,000) - (40,000) 5.07 Closing balance 2,469,000 858,000 (4,406,000) (179,000) (1,258,000) 220,000 (1,038,000) 25 Consolidated Interim financial information / Statements of Value Added (In thousands of Brazilian Reais – R$) Current Year Prior Year Line code Line item 01/01/2016 to 03/31/2016 01/01/2015 to 03/31/2015 7.01 Revenue 3,105,000 2,657,000 7.01.02 Other revenue 3,103,000 2,658,000 7.01.02.01 Passengers, cargo and other 2,890,000 2,650,000 7.01.02.02 Other operating income 213,000 8,000 7.01.04 Allowance for doubtful accounts 2,000 (1,000) 7.02 Acquired from third parties (1,625,000) 7.02.02 Material, power, third-party services and other (693,000) 7.02.04 Other (932,000) 7.02.04.01 Suppliers of fuel and lubricants (802,000) 7.02.04.02 Aircraft insurance (6,000) 7.02.04.03 Sales and advertising (124,000) 7.03 Gross value added 1,429,000 1,032,000 7.04 Retentions (100,000) 7.04.01 Depreciation, amortization and exhaustion (100,000) 7.05 Added value produced 1,314,000 932,000 7.06 Value added received in transfer 870,000 139,000 7.06.01 Equity in subsidiaries (1,000) 7.06.02 Financial income 874,000 140,000 7.07 Total wealth for distribution 2,184,000 1,071,000 7.08 Wealth for distribution 2,184,000 1,071,000 7.08.01 Employees 415,000 384,000 7.08.01.01 Salaries 343,000 313,000 7.08.01.02 Benefits 45,000 45,000 7.08.01.03 F.G.T.S. 27,000 26,000 7.08.02 Taxes 216,000 137,000 7.08.02.01 Federal taxes 207,000 130,000 7.08.02.02 State taxes 8,000 7,000 7.08.02.03 Municipal taxes 1,000 - 7.08.03 Third-party capital remuneration 796,000 1,223,000 7.08.03.01 Interest 462,000 1,003,000 7.08.03.02 Rent 321,000 215,000 7.08.03.03 Other 13,000 5,000 7.08.03.03.01 Other 13,000 5,000 7.08.04 Capital remuneration 757,000 (673,000) 7.08.04.03 Loss for the period 703,000 (705,000) 7.08.04.04 Non-controlling interest 54,000 32,000 26 Notes to the interim financial information March 31, 2016 (In millions of Brazilian Reais - R$, except when indicated otherwise) 1. General information Gol Linhas Aéreas Inteligentes S.A. (“Company” or “GLAI”) is a publicly-listed company established on March 12, 2004, in accordance with the Brazilian Corporate Laws. The Company is engaged in controlling its subsidiaries: (i) VRG Linhas Aéreas S.A. (“VRG”), which essentially explores (a) the regular and non-regular flight transportation services of passengers, cargo and mailbags, domestically or internationally, according to the concessions granted by the competent authorities; and (b) complementary activities of flight transport services provided in its bylaws; and (ii) Smiles S.A., which mainly operates (a) the development and management of its own or third party’s customer loyalty program, and (b) sale of redemption rights of awards related to the loyalty program. Additionally, the Company is the direct parent Company of the wholly-owned subsidiaries GAC Inc. (“GAC”), Gol Finance (“Finance”), Gol LuxCo S.A. (“Gol LuxCo”), Gol Dominicana Lineas Aereas SAS (“Gol Dominicana”) and indirect parent Company of Webjet Linhas Aéreas S.A. ("Webjet"). The Company’s registered Office is at Praça Comandante Linneu Gomes, s/n, portaria 3, prédio 24, Jardim Aeroporto, São Paulo, Brazil. The Company’s shares are traded on BM&FBOVESPA and on the New York Stock Exchange (“NYSE”). The Company adopted Differentiated Corporate Governance Practices of Level 2 from BM&FBOVESPA and is included in the Special Corporate Governance Stock Index (“IGC”) and the Special Tag Along Stock Index (“ITAG”), which were created to identify companies committed to the differentiated corporate governance practices. 1.1 Short-term business plan VRG has been significantly affected by the devaluation of the Brazilian currency, as the Company's costs denominated in U.S. dollars totaled approximately 50% in 2015, and revenues totaled approximately 10%. Although the U.S. dollar depreciated against the Brazilian real in the three-month period ended March 31, 2016. In addition, factors such as the downturn in Brazilian GDP (economic downturn), excessive industry overcapacity in the market and the worsening economic crisis that impacted the demand from corporate and government clients have been an adverse scenario to the Company's operations. In this context, the Company reassessed its business plan and incorporated strategies that, once implemented, should be sufficient to ensure the continuity of the Company’s operations. Among the short-term strategies, we highlight four pillars to recover operating margin for 2016 and 2017, as well as to maintain the solvency. (a) Liquidity initiatives: negotiations with customers and strategic suppliers to maintain short term liquidity, including agreements to postpone aircraft delivery over the next years, the advance airline tickets purchase agreement with Smiles and the renegotiation of maturity with suppliers and anticipation of customers receivable. (b) The Company changed its flight route network in order to focus on profitable routes in operation. The change on the flight route network, which has already been approved by the regulators, is effective since May 2016. (c) As a result of the changes of flight route network, the Company is also working on readjusting and reducing the number of aircraft in operation, which will result in a reduction in available seats, and align the supply and demand in the domestic market. The Company's forecast is to return at least20 aircraft. These measures will lead to a substantial decrease in maintenance costs for the current fleet. These measures aim to readjust the Company's structure to sustainable levels. 27 Notes to the interim financial information March 31, 2016 (In millions of Brazilian Reais - R$, except when indicated otherwise) (d) Adjustment of indebtedness and leases with the purpose of reviewing the amounts related to lease agreements that are part of the Company's indebtedness. For the implementation of these initiatives, the Company hired Sky Works to review its lease agreements. Additionally, in the three-month period ended March 31, 2016, the Company early ended the financial lease agreements of 6 aircraft, converting in short- and medium term operating lease agreements, as described in Note It is highlight that, even with the business plan presenting actions that are likely to be implemented, the uncertain political and economic scenario in Brazil may impact the effectiveness of the expected return. Additionally, the high volatility of macroeconomic variables raises uncertainties that could compromise the generation of future results and the maintenance of the cash position. The Company’s Management believes that the business plan prepared, submitted and approved by the Board of Directors on February 18, 2016 shows strong elements of the Company´s going concern. Management believes that its plans are feasible and that, once completed, should lead the Company to the level of strength required to respond more effectively the high volatility of the economic conditions and/or adverse events. Management believes that the non-implementation of these measures can compromise the profitability and solvency of the operation and thus reinforces its commitment to implement all the necessary measures to ensure the implementation of the plan and implement the necessary efforts to ensure the expected return. 2. Approval and summary of significant accounting policies applied in preparing the interim financial information The interim financial information - ITR were authorized for issuance at the Board of Directors’ meeting held on May 11, 2016. 28 Notes to the interim financial information March 31, 2016 (In millions of Brazilian Reais - R$, except when indicated otherwise) Basis of consolidation The individual and consolidated interim financial information – ITR was prepared for the three-month period ended on March 31, 2016 in accordance with International Accounting Standards (“IAS”) 34, and with corresponding Brazilian technical pronouncements, CPC (21). The consolidated interim financial information – ITR was prepared based on historical cost, except for certain financial assets and liabilities measured at fair value and investments measure through the equity method. The individual and consolidated interim financial information – ITR do not include all the information and disclosure items required in the consolidated annual financial statements and, therefore, it must be read along with the individual and consolidated financial statements from the year ended December 31, 2015 and approved on March 28, 2016, which were prepared in accordance with Brazilian accounting practices and IFRS. There were no changes in accounting policies adopted during the period from December 31, 2015 to March 31, 2016, except for the adoption of new standards, amendments and interpretations described in Note 2.2. The Company has not early adopted any standard, interpretation or amendment that has been issued but is not yet applicable. The shareholder’s equity individual and consolidated interim financial information – ITR do not present differences on its composition, except in respect of the non-controlling interest in Smiles S.A., highlighted in the consolidated equity. Entity Date of constitution Location Operational activity Type of control % equity interest 03/31/2016 12/31/2015 Extensions (*): GAC 03/23/2006 Cayman Islands Aircraft acquisition Direct 100.0 Gol Finance 03/16/2006 Cayman Islands Financial funding Direct 100.0 Gol LuxCo 06/21/2013 Luxemburg Financial funding Direct 100.0 Subsidiaries: VRG 04/09/2007 Brazil Flight transportation Direct 100.0 Webjet 08/01/2011 Brazil - Indirect 100.0 Smiles 06/10/2012 Brazil Frequent flyer program Direct 54.1 Gol Dominicana 02/28/2013 Dominican Republic Pre-operational phase Direct 100.0 Jointly controlled: SCP Trip 04/27/2012 Brazil Flight magazine Indirect 60.0 Associate: Netpoints 11/08/2013 Brazil Frequent flyer program Indirect 21.2 (*) The extensions are entities organized for the specific purpose of continuing the headquarter operation, or yet, present rights and/or obligations in order to supply the Company`s requirements. Besides, do not hold an independent management itself and do not have autonomy on taking decisions. These entities present the consolidated assets and liabilities side by side on the individual interim financial information. New accounting estimates, changes and assumptions 29 Notes to the interim financial information March 31, 2016 (In millions of Brazilian Reais - R$, except when indicated otherwise) The following new standards, amendments and interpretations were issued by and can be applicable as of January 01, 2016, but had no material effect on the interim financial information from its adoption: Amendments to IAS 16 and IAS 38 - Clarification of Acceptable Methods of Depreciation and Amortisation: The amendments are applicable prospectively for annual periods beginning on or after January 1, 2016; Amendments to IAS 27 - Equity Method in Separate Financial Statements: The amendments are applicable prospectively for annual periods beginning on or after January 1, 2016; Amendments to IFRS 10 and IAS 28 – Assets sales or contribution between an investor and an associate or joint venture: The amendments are applicable prospectively for annual periods beginning on January 01, 2016. Annual improvements 2010-2014 cycle - Applicable for annual periods beginning on or after July 1, 2016: IFRS 7 Financial Instruments - Disclosures: (i) clarifies that a servicing contract that includes a fee can constitute continuing involvement in a financial asset and (ii) the applicability of the amendments to IFRS 7 to condensed interim financial statements. This amendment must be applied retrospectively; IAS 34 Interim Financial Reporting: This amendment must be applied retrospectively; Amendments to IAS 1 - Disclosure Initiative: The amendments are applicable prospectively for annual periods beginning on or after January 1, 2016. 3. Seasonality The Company expects that revenues and profits from its flights reach the highest levels during the summer and winter vacation periods, in January and July, respectively, and during the last two weeks of December, during the season holidays. Given the high portion of fixed costs, this seasonality tends to result in fluctuations in our operational quarter-on-quarter income. 4. Cash and cash equivalents Individual Consolidated 03/31/2016 12/31/2015 03/31/2016 12/31/2015 Cash and bank deposits 162 370 378 629 Cash equivalents 6 17 589 443 168 387 967 1,072 30 Notes to the interim financial information March 31, 2016 (In millions of Brazilian Reais - R$, except when indicated otherwise) The cash equivalents breakdown is as follows: Individual Consolidated 03/31/2016 12/31/2015 03/31/2016 12/31/2015 Private bonds 5 17 208 Investment funds 1 - 277 235 6 17 589 443 As of March 31, 2016, the cash equivalents were represented by private bonds (Bank Deposit Certificates - “CDBs”), buy-back transactions and time deposits paid at post fixed rates ranging between 74% and 103% (75% and 103% as of December 31, 2015) of the Interbank Deposit Certificate rate (“CDI”) on the onshore investments. The investment funds classified as cash equivalents have high liquidity and, according to the Company assessment, are readily convertible to a known amount of cash with insignificant risk of changes in its value. 5. Short-term investments Individual Consolidated 03/31/2016 12/31/2015 03/31/2016 12/31/2015 Private bonds 160 195 161 197 Government bonds - - 9 11 Investment funds - - 265 284 160 195 435 492 As of March 31, 2016, the private bonds were represented by CDBs and financial letters with first-rate financial institutions, paid at a weighted average rate of 115% (110% as of December 31, 2015) of the CDI rate on onshore investments and 69% of offshore investments. Government bonds are represented primarily by government bonds LFT and NTN paid at a weighted average of 97% (98% as of December 31, 2015) of CDI rate. Investment funds are represented primarily by private and government bonds paid at a weighted average of 90% (83% as of December 31, 2015) of the CDI rate. 6. Restricted cash Individual Consolidated 03/31/2016 12/31/2015 03/31/2016 12/31/2015 Margin deposits for hedge transactions (a) - - 63 101 Deposits in guarantee of letter of credit – Safra (b) 3 3 177 360 Escrow deposits – Bic Bank (c) 21 31 55 64 Escrow deposits - Leases (d) - - 115 159 Escrow deposits - Citibank (e) - 49 - 49 Other bound deposits 1 - 3 2 25 83 735 Current - 59 - 59 Noncurrent 25 24 676 (a) Denominated in U.S. dollars, remunerated by Libor rate (average remuneration of 0.5% p.a.). (b) For the quarter ended March 31, 2016, the Company settled the loan with Banco Safra and, consequently, withdrew the amount of R$116 related to the guarantee linked to such an operation. Additionally, the Company held the redemption of R$41 related to the settlement of Finimp operations (See note 17). The remaining amount is related to labor/legal guarantees and FINIMP agreements (See note (c) The amount of R$21 (individual and consolidated) related to a contractual guarantee for STJs related to PIS and Cofins on interest attributable to shareholders’ equity paid to GLAI as described in Note 21b. The other amounts relate to guarantees of VRG letters of credit. (d) Related to a letter of credit for aircraft operating leases from VRG. (e) The amount held on December 31, 2015 is related to escrow deposits with Delta Air Lines Inc. (“Delta”) related to the term loan guarantee, as described in Note 17. On March 31, 2016, the Company did not exceed the contractual limits that would require them obligation to make such deposit and therefore the balance was fully reclassified to cash equivalents item. 31 Notes to the interim financial information March 31, 2016 (In millions of Brazilian Reais - R$, except when indicated otherwise) 7. Trade receivables Consolidated 03/31/2016 12/31/2015 Local currency Credit card administrators 162 115 Travel agencies 227 248 Cargo agencies 33 32 Airline partners companies 20 22 Other (*) 61 53 503 470 Foreign currency Credit card administrators 21 33 Travel agencies 21 10 Airline partners companies 15 - Cargo agencies 2 - 59 43 562 513 Allowance for doubtful accounts (50) Total trade receivables 514 463 (*) Related to an additional incentive from the commercial cooperation strategic partnership with Air France-KLM, to be received on June, 2016. For further information, see Note 11.6. 32 Notes to the interim financial information March 31, 2016 (In millions of Brazilian Reais - R$, except when indicated otherwise) The aging list of trade receivables is as follows: Consolidated 03/31/2016 12/31/2015 Not yet due 454 420 Overdue until 30 days 12 14 Overdue 31 to 60 days 8 8 Overdue 61 to 90 days 10 3 Overdue 91 to 180 days 17 10 Overdue 181 to 360 days 19 21 Overdue above 360 days 42 37 562 513 The changes in the allowance for doubtful accounts are as follows: Consolidated 03/31/2016 12/31/2015 Balance at beginning of the period (84) Additions (39) Write off unrecoverable amounts 2 58 Recoveries 4 15 Balance at the end of the period (50) 8. Inventories Consolidated 03/31/2016 12/31/2015 Consumables 37 29 Parts and maintenance materials 155 177 Others 5 5 Provision for obsolescence (12) 185 199 The changes in the provision for obsolescence are as follows: Consolidated 03/31/2016 12/31/2015 Balances at the beginning of the year (13) Addition - (2) Write-off and reversal - 3 Balances at the end of the year (12) 33 Notes to the interim financial information March 31, 2016 (In millions of Brazilian Reais - R$, except when indicated otherwise) 9. Deferred and recoverable taxes Recoverable taxes Individual Consolidated 03/31/2016 12/31/2015 03/31/2016 12/31/2015 ICMS - - 7 1 Prepaid income taxes 23 23 54 79 Withholding income tax (IRRF) 1 - 9 7 PIS e COFINS - - 22 18 Withholding tax of public institutions - - 5 14 Value added tax – IVA - - 12 11 Others - - 5 1 Total 24 23 114 131 Current assests 8 6 42 58 Noncurrent assets 16 17 72 73 Deferred tax assets (liabilities) - Long term GLAI VRG Smiles Consolidado 03/31/2016 12/31/2015 03/31/2016 12/31/2015 03/31/2016 12/31/2015 03/31/2016 12/31/2015 Income tax losses 5 5 - 5 5 Negative basis of social contribution 2 2 - 2 2 Temporary differences: Mileage program - - 5 5 - - 5 5 Allowance for doubtful accounts and other credits - - 15 14 - - 15 14 Provision for losses on VRG’s acquisition - - 143 143 - - 143 143 Provision for legal proceedings and tax liabilities 1 1 13 11 - 1 14 13 Aircraft return - - 39 40 - - 39 40 Hedge accounting derivatives - - 98 92 - - 98 92 Derivative transactions not settled - - (5) - - (5) Tax benefit due to goodwill incorporation (*) - 40 44 40 44 Flight rights - - (353) - - (353) Depreciation of engines and parts for aircraft maintenance - - (168) - - (168) Reversal of goodwill amortization on VRG acquisition (a) - - (128) - - (128) Aircraft leases - - 71 75 - - 71 75 Other (b ) - - 38 29 32 28 94 83 Total deferred taxes, net 8 8 (245) 72 73 (138) (a ) Related to the tax benefit from the reverse merger of G.A. Smiles Participações S.A. by Smiles.
